SUPER|OR COURT
oFTHE

STATE OF DELAWARE

NEW CASTLE COUNTY COURTHOUSE
500 NORTH K|NG STREET, SUITE lO4OO
W|LMlNGTON, DELAWARE 19801-3'733
TEL.EPHONE (302) 255-0664

RlCHARD R. COOCH

RESIDENTJUDGE

Joseph J. Rhoades, Esquire Maria R. Granaudo Gesty, Esquire
Stephen T. Morrow, Esquire Burns White LLC

Rhoades & Morrow 1000 North West Street, Suite 1230
Legal Arts Building Wilmington, Delaware 19801

1225 North King Street, Suite 1200 Attorney for Yogi Trevadi, M.D.

Wilmington, Delaware 19801
Attorneys for Plaintiffs

Submitted: Octobr 24, 2017
Decided: October 31, 2017

Re: Elli Bokeno, et al. v. Bayhealth Medical Center, Inc., et al.
C.A. No. N17C-01-274 RRC

On Plaintiffs’ Motion for Reargument - DENIED

Dear Counsel:

The Court has considered Plaintiffs’ Motion for Reargument of this Court’s decision
dated September 21, 2017, granting Defendant Yogi Trivedi, M.D.’s Motion for

Sumrnary Judgment.

The Court concludes that it did not “overloo[k] precedent or legal principles that
Would have controlling effect, or misapprehended the law or the facts such as Would

affect the outcome of the decision.”l

Accordingly, Plaintiffs’ Motion for Reargument is DENIED. IT IS SO ORDERED.
Very truly yours,

RRC/krb
cc: Counsel of Record
Prothonotary

 

l Blevins v. Metzger, 2017 WL 2709748, at *l (Del. Super. June 22, 2017).